ILND 450 (Rev. 10/13) Judgment in a Civil Action


                                             IN THE UNITED STATES DISTRICT COURT
                                                           FOR THE
                                                NORTHERN DISTRICT OF ILLINOIS
                                                                    )
    FameFlynet, Inc.                                                )
                        Plaintiff(s)                                )        Case No. 17 C 4749
         v.                                                         )
    Jasmine Enterprises, Inc.                                       )
                        Defendant(s)
                                                   JUDGMENT IN A CIVIL CASE
    Judgment is hereby entered (check appropriate box):

                        in favor of plaintiff(s)
                        and against defendant(s)
                        LQWKHamount of                               

                                  which        includes       pre–judgment interest.
                                               does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                         in favor of defendant(s)
                         and against plaintiff(s)

          Defendant(s) shall recover costs from plaintiff(s).

                 ✔         other: Final judgment is entered in favor of the plaintiff and against the defendant as to liability
                                   including costs.




    This action was (check one):

          tried by a jury with Judge                                    presiding, and the jury has rendered averdict.
          tried by Judge                                    ZLWKRXWa jury and the above decision was reached. 
     ✔    decided by Judge Thomas M. Durkin                                        for summary judgment.
                                                            BNPUJPO



    Date: 8/8/2019                                                              Thomas G. Bruton, &OHUNRI&RXUW
                                                                                   Sandy Newland
                                                                                V_____BBBB________________'HSXW\&OHUN
